DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed October 23, 2018, is the national stage entry of PCT/EP2017/055825, filed March 13, 2017.  Pursuant to a pre-examination amendment, claims 1-14 are pending in the application.  The applicant has cancelled claims 15-18.  The applicant has amended claims 1-14.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1.	(Currently Amended)	A container arrangement, comprising:
a container body comprising an interior for receiving solid matters or liquids; 
a first wireless communication system, wherein the first wireless communication system is composed of a Near Field Communication system  
a first sensing-switching arrangement and a second sensing-switching arrangement,
wherein the first sensing-switching arrangement is configured to include a first preset status disabling a primary operation mode of the first wireless communication system, wherein the first sensing-switching arrangement is configured to deregulate irreversibly its first preset status upon an initial opening event;
wherein the second sensing-switching arrangement is configured to include a second preset status disabling the primary operation mode of the first wireless communication system, wherein the second sensing-switching arrangement is configured to deregulate its second preset status upon an unloading event and only for the duration of the respective unloading event, which refers to an unloading act of contents of the container body; and
wherein the first and any subsequent unloading acts from the interior trigger the unloading event respectively, wherein
i)	the first preset status includes an enabling of an alternative operation mode of the Near Field Communication system; or
ii)	the first preset status includes a fully disabled operability of the Near Field Communication system 
Allowable Subject Matter
4.	Claims 1 and 14 and claims 2-13, which depend from claim 1, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a container arrangement or a method for operating a wireless communication system of a container arrangement, as recited by the claims, wherein a container comprises a near field communication system, a first sensing-switching arrangement and a second sensing-switching arrangement; wherein the first sensing-switching arrangement includes a first preset status disabling a primary operation mode of the communication system; wherein the second sensing-switching arrangement comprises a second preset status that disables the primary operation mode of the communication system; wherein the second sensing-switching arrangement deregulates the second preset status upon an unloading of contents from the container body, only for the duration of the unloading; and wherein the first preset status includes either i) an enabling of an alternative operation mode of the communication system; or ii) a fully disabled operability of the communication system and the second preset status includes an enabling of an alternative operation mode of the communication system.
Posamentier et al. (US 2006/0214789 A1) discloses both first and second sensing-switching arrangements, but Posamentier does not disclose that the second sensing-switching arrangement is configured to include a second preset status disabling the primary operation mode of the first wireless communication system.  On the contrary, Posamentier’s second sensing-switching arrangement is an entirely separate embodiment of the invention, neither disclosed nor intended to work together with the first sensing-switching arrangement.  Moreover, Posamentier’s first sensing-switching arrangement is not configured to include a first preset status disabling a primary operation mode of the wireless communication system.  On the contrary, Posamentier’s first sensing-switching arrangement is configured to include a first preset status enabling a primary operation mode of the wireless communication system.  Posamentier does disclose that the first sensing-switching arrangement deregulates irreversibly its first preset status upon an initial opening event, but Posamentier does not disclose that the deregulation of that first preset status constitutes an enablement of the communication system.  On the contrary, Posamentier discloses that the deregulation of the first preset status constitutes a disablement of the communication system.  For at least the foregoing reasons, Posamentier does not read on the claimed invention.
Eren et al. (US 2007/0152822 A1) discloses a first sensing-switching arrangement that deregulates irreversibly its first preset status upon an initial opening event, but Eren does not disclose a second sensing-switching arrangement.  Contrary to the claimed invention, however, Eren’s first preset status does not disable a primary operation mode of the communication system, it enables a primary operation mode of the communication system.  Eren does disclose that the first sensing-switching arrangement deregulates irreversibly its first preset status upon an initial opening event, but Eren does not disclose that the deregulation of that first preset status constitutes an enablement of the communication system.  On the contrary, Eren discloses that the deregulation of the first preset status constitutes a disablement of the communication system.  For at least the foregoing reasons, Eren does not read on the claimed invention.
Dye (US 2011/0313894 A1) discloses a first sensing-switching arrangement that deregulates irreversibly its first preset status upon an initial opening event, and Dye discloses a second sensing-switching arrangement.  Contrary to the claimed invention, however, Dye does not disclose that the second sensing-switching arrangement has a preset status that disables the primary operation mode of the first communication system.  On the contrary, the second sensing-switching arrangement has a preset status that enables the primary operation mode of the first communication system.  Moreover, Dye’s first sensing-switching arrangement is not configured to include a first preset status disabling a primary operation mode of the wireless communication system.  On the contrary, Dye’s first sensing-switching arrangement is configured to include a first preset status enabling a primary operation mode of the wireless communication system.  For at least the foregoing reasons, Dye does not read on the claimed invention.
Lindsay et al. (US 2007/0152829) discloses both first and second sensing-switching arrangements, but Lindsay does not disclose that the second sensing-switching arrangement is configured to include a second preset status disabling the primary operation mode of the first wireless communication system.  Moreover, Lindsay’s first sensing-switching arrangement is not configured to include a first preset status disabling a primary operation mode of the wireless communication system.  On the contrary, Lindsay’s first sensing-switching arrangement is configured to include a first preset status enabling a primary operation mode of the wireless communication system.  Lindsay does disclose that the first sensing-switching arrangement deregulates irreversibly its first preset status upon an initial opening event, but Lindsay does not disclose that the deregulation of that first preset status constitutes an enablement of the first communication system.  On the contrary, Lindsay discloses that the deregulation of the first preset status constitutes a disablement of the first communication system.  For at least the foregoing reasons, Lindsay does not read on the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689